Title: From George Washington to Osgood Hanbury & Company, 30 April 1774
From: Washington, George
To: Osgood Hanbury & Company



Gentn
Mount Vernon April 30th 1774

On the 25th (Instt) I drew upon you in favour of the Reverend Doctr Myles Cooper, President of the College in New York, at which Mr Custis has been at School, for Sixty five pounds Sterlg; and of this date, have again drawn on you for the further Sum of One hundred and Ten pounds Sterlg payable to Captn William McGachin on Order, both of which Sums please to pay, & place to the debit of Mr John Parke Custis’s Acct.

This young Gentleman is now Married to a young Lady of Maryland (daughter to Benedict Calvert Esqr.) but as his Estate is still under my care, and will remain so till he is of age which will not happen till Novr 1775 you will please to corrispond with me as usual in all matters relative to his Affairs till you are otherwise advis’d from Gentn Yr Most Hble Servt

Go: Washington

